DETAILED ACTION
Response to Amendments
The amendment filed on 12/1/2020 has been entered.  
Claims 1-11, 20-23, and 25-32 remain pending in the application. 
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-5, 8-11, 20-23, 25-29, and 32 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated by USP# 20080092488 of Gabrielsen et al. (henceforth Gabrielsen).
Regarding claim 1, Gabrielsen teaches A device (Gabrielsen: 26), comprising a processor (Gabrielsen: 26, para 0080-0081) and a memory (Gabrielsen: para 0081), the memory containing computer readable instructions that, when executed by the processor, cause the processor to: 
receive, from an external sensor (Gabrielsen: para 0065), item data (Gabrielsen: para 0065, “volume”) for at least one item to be packaged; 
based on the item data, select, from a plurality of different selectable types of packaging elements of low density packaging material (Gabrielsen; “dunnage”, para 0096-0105), a first type of packaging element (Gabrielsen: “dunnage”, para 0084, 0090 and 0093-0095, claim 1, see also dunnage dispensers 14f, 14g in fig. 1) and a second type of packaging element (Gabrielsen: “dunnage”, para 0084, 0090 and 0093-0095, claim 1, see also dunnage dispensers 14f, 14g in fig. 1) for packaging the at least one item, wherein each of the different selectable types of packaging elements of the plurality is created by a different process of converting high density supply material to low density packaging material (Gabrielsen: “dunnage”, para 0096-0105); and based on the selection, transmit instructions to Gabrielsen: para 0079-0081, 0087), first instructions to one of the packaging machines to cause the packaging machine receiving the first instructions to convert high density supply material to low density packaging material using a first process (Gabrielsen: para 0079-0081, 0087, 0096-0105), and transmit, for creating the second type of packaging element (Gabrielsen: para 0079-0081, 0087, 0096-0105), second instructions to one of the packaging machines to cause the packaging machine receiving the second instructions to convert high density supply material to low density packaging material using a second process different from the first process (Gabrielsen: para 0079-0081, 0087, 0096-0105).
Regarding claim 2, as shown in claim 1, Gabrielsen teaches wherein the item data comprises at least one of a barcode (Gabrielsen: para 0065), serial number, color, or quick response code.
Regarding claim 3, as shown in claim 1, Gabrielsen teaches wherein the computer readable instructions further cause the processor to determine settings for the one or more packaging machines for causing the one or more packaging machines to create the first and second types of packaging elements (Gabrielsen: para 0079-0081, 0087, 0096-0105).
Regarding claim 4, as shown in claim 3, Gabrielsen teaches wherein the one or more packaging machines includes a foam-in-bag (FIB) machine (Gabrielsen: para 0101), and wherein the settings establish configurations of the FIB machine to create at least one FIB bag having a particular size and/or fill percentage (Gabrielsen: para 0101).
Regarding claim 5, as shown in claim 1, Gabrielsen teaches wherein the selecting the first and second types of packaging elements includes determining the first and second types of packaging elements by retrieving, based on the item data, information indicative of the first and second types of packaging elements from a memory (Gabrielsen: “dunnage”, para 0084, 0090 and 0093-0095, claim 1).
Regarding claim 8, as shown in claim 1, Gabrielsen teaches wherein: the high density supply material used in the first process is a first high density supply material of a first type (Gabrielsen: para 0079-0081, 0087, 0096-0105); and the high density supply material used in the second process is a second high density supply material of a second type that is different than the second type (Gabrielsen: para 0079-0081, 0087, 0096-0105).
Regarding claim 9, as shown in claim 1, Gabrielsen teaches wherein the device is a self-contained computational device (Gabrielsen: para 0080).
Regarding claim 10, as shown in claim 8, Gabrielsen teaches wherein the packaging machine configured to convert high density supply material to low density packaging material using the first process is a first machine (Gabrielsen: para 0079-0081, 0087, 0096-0105) and wherein the packaging machine configured to convert high density supply material to low density packaging material using the second process is a second machine (Gabrielsen: para 0079-0081, 0087, 0096-0105) spatially separated and a different type from the first machine (Gabrielsen: para 0079-0081, 0087, 0096-0105, see fig. 1 and 14f-g), and wherein the second instructions are sent to the second machine for forming the second type of packaging element while the first machine is creating the first type of packaging element (Gabrielsen: para 0079-0081, 0087, 0096-0105).
Regarding claim 11, as shown in claim 1, Gabrielsen teaches wherein the item data identifies a plurality of items for packaging with the first and second types of packaging elements (Gabrielsen: para 0065).
Regarding claim 20, Gabrielsen teaches A controller (Gabrielsen: 26) comprising a processor (Gabrielsen: para 0080-0081) and a memory (Gabrielsen: para 0081), the controller communicatively coupled to a scanner (Gabrielsen: para 0065) and to each of a plurality of different types of packaging machines (Gabrielsen: 14a-g) selected from a foam-in-bag machine (Gabrielsen: para 0101), an inflated air pillow machine (Gabrielsen: para 0096-0101), and a paper dunnage machine (Gabrielsen: para 0096), the memory containing computer readable instructions that, when executed by the processor, cause the processor to: receive, from the scanner, item data (Gabrielsen: para 0065, “volume”) for at least one item to be packaged; based on the item data, select, from a plurality of selectable types of packaging elements, each produced by a different type of packaging machine, two or more different types of packaging elements for packaging the at least one item (Gabrielsen: “dunnage”, para 0084, 0090 and 0093-0095, claim 1, see also dunnage dispensers 14f, 14g in fig. 1); and transmit machine settings corresponding to the selected two or more types of packaging elements to at least two packaging machines packaging machine of the plurality of different types packaging machines that cause creation of the selected two or more types of packaging elements to automatically adjust parameters for the at least Gabrielsen: “dunnage”, para 0079-0081, 0084, 0087, 0090 and 0093-0101, claim 1, see also dunnage dispensers 14f, 14g in fig. 1).
Regarding claim 21, as shown in claim 20, Gabrielsen teaches wherein the item data comprises at least one of a barcode (Gabrielsen: para 0065), serial number, color, or quick response code.
Regarding claim 22, as shown in claim 20, Gabrielsen teaches wherein the instructions cause the processor to at least one of create the machine settings or retrieve the machine settings, based on the item data (Gabrielsen: para 0079-0081, 0087, 0096-0105).
Regarding claim 23, as shown in claim 20, Gabrielsen teaches wherein the machine settings are created on a computer located remotely from the controller and the at least one packaging machine (Gabrielsen: para 0080-0081).
Regarding claim 25, as shown in claim 20, Gabrielsen teaches wherein the item data indicates at least one of the at least one item, or characteristics of the at least one item (Gabrielsen: para 0065, “volume”).
Regarding claim 26, as shown in claim 20, Gabrielsen teaches wherein the controller is provided in one of the foam-in-bag machine, the inflated air pillow machine, and the paper dunnage machine (Gabrielsen: para 0080).
Regarding claim 27, as shown in claim 1, Gabrielsen teaches wherein the one or more packaging machines include at least two different packaging machines selected from two or more different ones of a foam-in-bag machine (Gabrielsen: para 0079-0081, 0087, 0096-0105), an inflated air pillow machine (Gabrielsen: para 0079-0081, 0087, 0096-0105), and a paper dunnage machine (Gabrielsen: para 0079-0081, 0087, 0096-0105), and wherein the processor is communicatively coupled to each of the at least two packaging machines for transmitting the first and second instructions to a respective one of the at least two packaging machines (Gabrielsen: para 0079-0081, 0087, 0096-0105).
Regarding claim 28, as shown in claim 1, Gabrielsen teaches wherein the computer readable instructions further cause the processor to retrieve or create packaging characteristics for packaging elements for packing the at least one item, and to select the first and second types of packaging elements based on the packaging characteristics (Gabrielsen: para 0079-0081, 0087, 0092, 0096-0105, claim 15)
Regarding claim 29, as shown in claim 28, Gabrielsen teaches wherein the item data indicates characteristics of the of the at least one item (Gabrielsen: para 0065, “volume”), and wherein the characteristics of the at least one item include a size of the at least one item (Gabrielsen: para 0065, “volume”), shape of the at least one item (Gabrielsen: para 0058-0059), weight of the at least one item (Gabrielsen: para 0063), fragility of the at least one item, type of the at least one item, or a combination thereof.
Regarding claim 32, as shown in claim 10, Gabrielsen teaches wherein the first machine is located remotely from the second machine (Gabrielsen: see fig. 1, and location of first machine 14f relative to second machine 14g).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 6-7 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Gabrielsen in view of USP# 20140103674 of Mueller et al. (henceforth Mueller).
Regarding claim 6, as shown in claim 5, Gabrielsen is silent on wherein the memory is a cloud based memory.
However, cloud storage/memory systems were known at the time of filing of the invention.  For example, Mueller teaches a cloud based memory (Mueller: 1110, para 0038) for storing various data/instruction. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify memory of Gabrielsen with a cloud based memory as taught by Mueller in order to allow remote access and modification of data stored on the memory while also providing a secure way of storing data external from the device in order to safeguard it (data) against damage in case of damage to the device. 
Regarding claim 7, as shown in claim 6, the combination of Gabrielsen and Mueller teaches wherein the information is transmitted to the memory from a computer located remotely from the device (Mueller: para 0038, Gabrielsen: para 0081).
Response to Arguments
Applicant’s arguments filed on 12/1/2020 have been fully considered:
Applicant's arguments with respect to the rejection(s) of claim(s) 1 and 20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USPGP# 20080092488 of Gabrielsen et al. and USP# 20140103674 of Mueller et al. (henceforth Mueller).
Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure:
EP 1,555,208 teaches a device/controller for controlling dunnage dispensers (para 0033-0060, 0095)
EP 2,285,694 teaches a device/controller for controlling dunnage dispensers (para 0017-0024, figs. 1-2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./
Examiner, Art Unit 3731

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731